Appeal by Lewis Herman, attorney at law, from a decision of the Workmen’s Compensation Board, 'filed June 15, 1971, denying an application by the attorney for payment of his fees by the insurance carrier. The sole issue here presented concerns an attorney’s fee which has not yet been paid. The board found that, the carrier had overpaid the claimant the sum of $1,683. A further award was subsequently made in the amount of $1,500 for permanent serious facial disfigurement, and claimant’s attorney was allowed the fee in question in the amount of $450. The board found that “there is no present balance of payments due claimant upon which the attorney’s fee can be a lien and * * * therefore the attorney must look to claimant for payment of the fee.” Since attorney’s fees “ shall be paid * * * in the manner fixed by the board ” (Workmen’s Compensation Law, § 24), the board’s decision was a proper and reasonable exercise of discretion under the circumstances. Decision affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.